Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, what are all of the individual alternatives in “wherein … time” (lines 9-11)?  The “and/or” (line 11) is not clear in what are the individual detections (“or”, line 11), and what are the combined (“and”, first occurrence, line 11) detections.
 As to claim 1, what are the all of the individual alternatives in “a continuous … time” (lines 15-18)?  The “and/or” (line 18) is not clear in what are the individual detections (“or”, line 18), and what are the combined (“and”, first occurrence, line 18) detections.  Such is necessary to grasp what each of the many alternatives are so that the many possible combinations of “two” (line 12) may be identified/recognized.
	As to claim 7, “device and/or a severing or connection … contact” (lines 5,6 is confusing) as the what the alternatives might be.  Does the “and” (line 5) means “change” (line 4) in addition the “connection” (line 5)?
As to claim 10, what are all of the individual alternatives in “wherein … time” (lines 8-11?  The “and/or” (line 10) is not clear in what are the individual detections (“or”, line 11), and what are the combined (“and”, line 10) detections.
 As to claim 10, what are the all of the individual alternatives in “a continuous … time” (lines 15-18)?  The “and/or” (line 17) is not clear in what are the individual detections (“or”, line 17), and what are the combined (“and”, line 17) detections.  Such is necessary to grasp what each of the many alternatives are so that the many possible combinations of “two” (line 12) may be identified/recognized.
As to claim 10, what are all of the individual alternatives in “a continuous … time” (lines 15-18)?  The “and/or” (line 17) is not clear in what are the individual detections (“or”, line 17), and what are the combined (“and”, line 17) detections.  Such is necessary to grasp what each of the many alternatives are so that the many possible combinations of “two” (line 12) may be identified/recognized.
As to claim 10, the last 6 lines (i.e., and a plurality … distance”) are a limitation.  However, those same last 6 lines are tied in to the “the wireless module” (lines 2-3 from last) that appear to be one of the many alternatives of lines 21-26.  Such is confusing.  What exactly are each of the alterantives in lines 20-last?     
  	As to claim 11, what are the individual alternatives in “a continuous … time” (last 3 lines)?  The “and/or” (last line) is not clear in what are the individual detections (“or”, line 18), and what are the combined (“and”, first occurrence, line 18) detections.  Such is necessary to grasp what each of the many alternatives are so that the many possible combinations of “two” (line 5 from last) may be recognized.

Claim(s) 11,1,2,4,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101897758.
	KR 101897758 teaches bicycle that employ a processor for controlling a change between switched-on and switched-off states of a bicycle depending upon signals received.   The method employs monitoring (in the on state) both lack of motor rotation over a predetermined time (2 switch off conditions) to trigger a control to supply “low” current power needed for normal function power supply reactivation, thereby reducing standby power, generally a power down mode, otherwise a switch-off condition.  In the off state, sensing when rotation of the driving motor is sensed for a predetermined time will cause power to be supplied to operate the bicycle in the normal driving mode, causing the cycle to go into a switch-on state.  The system is operated by a processor which includes control elements, detection units (rotation sensor 39,35 (i.e. movement), inherently includes timer to compare value with predetermined values).  The goal of KR is to save power.  KR does not clearly tag the power down mode as a “switched-off” state, but a power down mode will naturally induce functions on the cycle to shut down, or if you will, shut off.
	It’s not clear if the bicycle is a measuring instrument.
	As to claims 11,1,4,6, either an electric bicycle is well known to have measuring elements (on a display console), or in the alternative, it would have been obvious to employ such for an operator to recognize speed, batter charge conditions during usage.
	As to claim 2, in the off state, sensing when rotation of the driving motor is sensed for a predetermined time will cause power to be supplied to operate the bicycle in the normal driving mode, causing the cycle to go into a switch-on state.  Such requires 2 sensed signals to convert the cycle such that there is sufficient energy for full/mobile operation.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Van Dijk teaches (Para 25) a process for automatic switching on and off of a mobile measuring device , including: controlling a change between an on and off state of the device depending on received time signal and motion signal; monitoring, in the switch-off state (cow laying down, no power to sensor), to determine when a switch on condition is present a predetermined time after a cow has laid down (i.e. 2 signals, the time and the cows position); monitoring, in the switch-on state (cow is up, power is supplied to sensor), to determine that the cow has laid down (via either movement or orientation signal, thus triggering a change to a switch-off state).  The purpose of the triggering is to reduce unnecessary energy consumption.   However, there are not “two” switch-off triggering conditions to trigger from the switch on to the switch off states per claims 1, 10 and 11.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861